Citation Nr: 1341324	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  10-43 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to May 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified in a videoconference hearing before the undersigned Veterans Law Judge in November 2011.  A transcript of that hearing has been reviewed and associated with the claims file.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, bilateral hearing loss is causally related to noise exposure during active service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103(A), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).







REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

As the Board's decision to grant service connection for bilateral hearing loss herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the VCAA and the implementing regulations.

II. The Merits of the Claim

The Veteran is seeking service connection for bilateral hearing loss.  He essentially contends that he developed this disability as a result of noise exposure during his military service.


Governing Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Service connection may also be granted for chronic disabilities, such as sensorineural hearing loss, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In such instances, service connection for sensorineural hearing loss may be established based on a continuity of symptomatology from the time of manifestation.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a), such as sensorineural hearing loss).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §3.385 (2013).

The Board points out that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993). However, if there is insufficient evidence to establish that a claimed chronic disability was present during service, the evidence must establish a nexus between his current disability and his in-service exposure to loud noise.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Legal Analysis

According to the Veteran's in-service treatment records, there is no indication of complaints, treatment, or diagnosis of bilateral hearing loss.  All audiograms within the in-service treatment records did not meet the criteria for hearing loss and no hearing loss disability was recorded.

The Veteran has consistently claimed that he was exposed to loud noise during his military service.  At the November 2011 Board hearing, the Veteran testified he was a machinist mate and worked in the engine room as he stood watch.  He stated he did not use any hearing protection and was not aware whether it was required.  The Veteran testified that when he came off duty from the engine room, it felt as though he attended a loud concert as he could not hear.  He stated it took a few hours before he regained his hearing.  The Veteran stated he noticed hearing loss in the late 1970s or early 1980s.  He was given an audiological whisper test while he attended school to become a truck driver. 

According to the Veteran's military personnel records, his MOS was a marine mechanic. 

The Veteran was afforded a VA audiological examination in May 2009.  He gave a history of being a machinist mate with inservice noise exposure from the engine rooms and propeller shaft compartments.  He first noticed tinnitus during military service.  Post-service the Veteran reported he was employed in construction for 4 years, in a factory for 4-5 years, on a drill rig for 5 years, and as a truck driver since 1993.  The Veteran denied recreational noise exposure.

On examination, the pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
30
45
45
LEFT
20
20
25
40
40

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 92 percent in the left ear.  The examiner determined the Veteran had normal to moderately severe sensorineural hearing loss in the right ear and normal to mild sensorineural hearing loss in the left ear.  His tinnitus was as likely as not a symptom associated with the hearing loss.  The examiner opined that it was "less likely than not that [the Veteran's] hearing loss was due to or a result of noise exposure experienced in the service.... In this [Veteran's] case, his hearing sensitivity was normal in each ear at 500 Hz, 1000 Hz, 2000 Hz, and 4000 Hz, when he was tested on [June 26, 1975] and at discharge ([May 18, 1976])."  It was at least as likely as not that the Veteran's tinnitus was due to or a result of noise exposure in service.  He had documented exposure to excessive noise in service.  It was at least as likely as not that the initial insult of the Veteran's inner ear occurred secondary to acoustic trauma.  Tinnitus onset after acoustic trauma was suggestive of cochlear damage, which may or may not be measurable on puretone examination.

According to a September 2010 letter from a private audiologist, A.B., the Veteran reported decreased hearing in both ears since service where he served as a machinist mate working in the engine room and the propeller shaft compartment.  He stated he often worked double shifts and that after work his ears would always ring.  The private audiologist determined the Veteran had mild sloping to moderate sensorineural hearing loss in both ears.  The audiologist opined that "[t]his degree of hearing loss may or may not be due to a history of noise exposure."

The Board finds that the Veteran currently has hearing loss disability as the post-service treatment records does reflect bilateral hearing loss for VA purposes as defined by 38 C.F.R. § 3.385.  

In addition, the Board acknowledges the Veteran's report of being exposed to loud noise to be credible given his consistent statements of noise exposure and his MOS. In giving due consideration to the places, types, and circumstances of his service, noise exposure is conceded.  38 U.S.C.A. § 1154(a).  Service incurrence of an acoustic trauma injury has been demonstrated.

A finding of a nexus between the Veteran's current bilateral hearing loss and his in-service noise exposure is still needed to substantiate a claim of service connection. The Veteran testified under oath before the Board that he experienced hearing loss following his duties and noticed decreased hearing since separation.  He has consistently maintained this position since then. The Board finds his assertions concerning in-service noise exposure, symptoms of hearing loss, and the continuity of such symptomatology since service to be credible.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (as a finder of fact, the Board, when considering whether lay evidence is satisfactory, may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing). 

The Board acknowledges the May 2009 negative nexus opinion from the VA examiner.  However, the Board finds that while the VA examiner's opinion was provided upon a review of the relevant medical evidence, it was not fully supported.  Additionally, the examiner's rationale that hearing loss was unrelated to service because hearing loss was not demonstrated during service contravenes established law that hearing loss at discharge is not required.  See Hensley, 5 Vet. App. at 159-60 (stating that hearing loss as defined by 38 C.F.R. § 3.385 need not be shown in service or at separation from service; service connection may still be established if medical evidence shows that it is actually due to incidents during service); 38 C.F.R. § 3.303(d) (providing that service connection may be granted for any disease diagnosed after discharge, when all the evidence establishes that the disease was incurred in service).  The Board thus accords less weight to this opinion.

In view of the totality of the evidence, including the Veteran's documented in-service duty assignment, the recognition of in-service noise exposure, current findings of bilateral hearing loss, the credible lay assertions of record, and medical opinion suggesting cochlear damage in service, the Board finds that bilateral hearing loss is causally related to noise exposure during active service. 

Based on the foregoing and resolving all reasonable doubt in the Veteran's favor, the Board finds that entitlement to service connection for bilateral hearing loss is warranted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


